SUMMARY ORDER
Plaintiff-Appellant Joel Brown appeals from the district court’s order granting summary judgment to Appellee Parkchester South Condo (“PSC”) on Brown’s claims of employment discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.; the Age Discrimination in Employment Act, 29 U.S.C. §§ 621-34; and the Americans With Disabilities Act, 42 U.S.C. §§ 12112-17. We presume the parties’ familiarity with the facts, procedural history, and scope of the issues presented on appeal.
The Local Rules of the Southern District of New York require the party moving for summary judgment to notify the pro se party about the nature and consequences of summary judgment. See S.D.N.Y. Local Rules 56.1 & 56.2. At oral argument, counsel for Appellees conceded that they had failed to comply with these rules. They further conceded that the district court did not compensate for this failure, pursuant to Vital v. Interfaith Med. Ctr., 168 F.3d 615, 620-21 (2d Cir.1999).
The judgment of the district court is therefore VACATED and the case is REMANDED to the district court for further proceedings consistent with this order.1 We note that, before this court, Brown indicated that he would like the assistance of pro bono counsel in proceeding further in the district court. We commend this request to the district court for its thoughtful consideration.

. We dismiss as moot Brown’s motions for “Dismissal of Summary Judgment” and to "Display Evidence Table at Hearing,” and PSC's motion to strike portions of Appellant’s brief.